DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 23 March 2022.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest identifying, for at least a subset of HARQ feedback from the plurality of HARQ feedback and based at least in part on one or more parameters, HARQ feedback associated with one or more sidelink communications, of the plurality of sidelink communications, until the at least the subset of HARQ feedback fills a number of HARQ feedback that the UE is capable of transmitting in a HARQ feedback occasion, wherein the number of HARQ feedback is more than one HARQ feedback, as recited in independent claims 1, 25, 27 and 29.
With regards to claims 1, 25, 27 and 29, the closest prior art reference of record, Sheng et al. (US Publication 2016/0302250), discloses SL open-loop power control is supported, and the pathloss compensation between TX UE and gNB can be considered to mitigate interference to UL reception at gNB for broadcast, groupcast, and unicast. In addition, at least for unicast, pathloss compensation between TX UE and RX UE can be further considered to use TX power efficiently. In our view, SL TX power needs to be set to minimize impact on UL reception at gNB first, and then SL TX power can be further optimized if the required TX power can be further reduced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472   
/Tejis Daya/Primary Examiner, Art Unit 2472